OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, and the petition dismissed in its entirety.
Petitioner’s alcohol-related conduct jeopardized public safety and the safety of the schoolchildren in her charge. The School Board has a special obligation to safeguard the well-being of its students. Accordingly, “we cannot conclude that the penalty of dismissal imposed * * * shocks the judicial conscience” (Matter of Kelly v Safir, 96 NY2d 32, 39-40; see also, Matter of Pell v Board of Educ., 34 NY2d 222, 233).
Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley, Rosenblatt and Graffeo concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, reversed, with costs, and petition dismissed in its entirety, in a memorandum.